Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the subject application filed on 03/15/2021:
Claims 1-8 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “accommodation position” must be shown (at least similar to how the “predetermined accommodation position” is shown as “PS”), or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “accommodation area management device;” “acquisition unit;” “processing unit” in claims 1-8.
Although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as managing accommodation data/information; acquiring movement data/information; determining/changing accommodation position data/information; determining/changing stopping position data/information; inquiring user(s) to change movement; informing/notifying user(s) of change(s) to be made, per fig. 3, Para [0047, 0050, 0099] of the published specification, “accommodation area management device (parking lot management device) 400;” “acquisition unit 422;” “processing unit 426“ appear to be structure elements/components of a bigger structure(s).  
	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1.1.1	Claim 1 recites the following limitation/feature: “a predetermined accommodation position,” in the accommodation area, wherein the accommodation area management device stops the moving body, in the claim preamble, which is not supported or described in the specification, hence rendering it unclear to realize WHY, OR WHAT MAKES this accommodation position to be considered as a predetermined accommodation position are the same position for stopping the moving body, OR the predetermined accommodation position. Clarification is required.
Additionally, the “predetermined accommodation position,” in accordance with Par [0099] of the specification, at least as published, is shown, as a parking space “PS,” in the drawings, fig. 2, which is also renders it unclear to realize WHY, OR WHAT MAKES this accommodation position to be considered as a predetermined accommodation position are the same position for stopping the moving body, OR the predetermined accommodation position. Clarification is required.
For the purpose of tis examination, it will be interpreted that the claimed/specified “predetermined accommodation position,” as well as the claimed/specified “accommodation position” are the same parking space (PS) position at the parking area PA, where the moving body stops/being stopped. 
1.1.2	Claims 2-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.1	Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.1	Claim 1 recites the following limitations/features: “a predetermined accommodation position,” in the accommodation area, wherein the accommodation area management device stops the moving body, in the claim preamble, and “an accommodation position” for stopping the moving body, which is determined by the processing unit when the moving body enters the accommodation area, in the body of the claim, which is unclear whether the predetermined accommodation position and the accommodation position are the same position for stopping the moving body, OR the predetermined accommodation position and the accommodation position are different positions for stopping the moving body, which renders the claim indefinite. Clarification is required. 	
Additionally, the “predetermined accommodation position,” in accordance with Par [0099] of the specification, at least as published, is shown, as “PS,” in the drawings, fig. 2, while the accommodation position is not shown in the drawings, which is also unclear whether the predetermined accommodation position and the accommodation position are the same position for stopping the moving body, OR the predetermined accommodation position and the accommodation position are different positions for stopping the moving body, which renders the claim indefinite. Clarification is required.
For the purpose of tis examination, it will be interpreted that the “predetermined accommodation position” and the “accommodation position” are the same position at the parking area PA, where the moving body stops/being stopped. 
2.1.2	Claims 2-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
2.1.3	Claim 2 recites the limitation "the accommodation position [of each of the moving bodies]" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
2.1.4	Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected dependent claim 2, and for failing to cure the deficiencies listed above.
2.1.5	Claim 3 recites the limitation "the partial accommodation area" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
2.1.6	Claim 3 recites the limitation/feature: "changing the partial accommodating area based on a usage status of the accommodating area," in the body of the claim, which is unclear to understand whether the size (e.g., number of available/unused parking spots) of the partial accommodating area is being changed, OR a location of the partial accommodating area is being changed within the parking area/facility, OR what, which renders the claim indefinite. Clarification is required. The specification, in turn, merely repeats the claim language, BUT, HOWEVER is also silent about whether the size (e.g., number of available parking spots) of the partial accommodating area is being changed, OR a location of the partial accommodating area is being changed/relocated within the parking area/facility, OR what, which renders the claim indefinite. Clarification is required. 
For the purpose of tis examination, it will be interpreted that the “changing the partial accommodating area based on a usage status of the accommodating area” will be interpreted as “updating/changing information on parking state with parking area/facility (e.g., used/unused parking state map) based on a determination of a change in a usage/use state of a parking lot.”
2.1.7	The term “[accommodating] less moving bodies [of the partial accommodation area]” in claim 4 is a relative term which renders the claim indefinite. The term “less [moving bodies]” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to realize how much fewer moving bodies of the of a partial accommodation area should be taken into consideration, or accommodated in a partial accommodation/parking area so the partial accommodation/parking area would be considered as a “partial accommodation area accommodating less/fewer moving bodies of the partial accommodation area.” Clarification is required. 
	It is also unclear to understand whether “a partial accommodation area accommodating less moving bodies of the partial accommodation area” is a smaller accommodation area because it is accommodating less moving bodies of the partial accommodation area, or not, which also renders the claim indefinite. Clarification is required.  
For the purpose of this examination, the term “less [moving bodies]” is not given a patentable weight, and hence claim 4 will be interpreted the following: “4. The accommodation area management device according to claim 2, wherein the processing unit is configured to determine an accommodation position included in a partial accommodation area accommodating 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-2 and 4-8 rejected under 35 U.S.C. 103 as being unpatentable over REGMI (DE 102017125494A1) in view of KODA (EP 3276587A1).
As per claim 1, REGMI disclose through the invention (see entire document) an accommodation area management device which manages an accommodation area for accommodating a moving body and stops the moving body at an accommodation position in the accommodation area (see entire document, particularly fig. 3-4, claim 15 (last paragraph on page 10 of 30 through 1st paragraph on page 11 of 30) – teaching processor configured to determine a set of autonomous driving modes permitted by the vehicle's autonomous classification, each of the autonomous driving modes having a different autonomous driving level, the processor configured to execute the evacuation schedule attempting to execute the set of autonomous driving modes in a descending order of the autonomous driving levels until one of the set of autonomous driving modes is successfully executed, the processor configured to execute the autonomous driving mode with a high autonomous driving level to autonomously drive the vehicle to drive emergency room, a hospital, an ambulance or an emergency medical service (EMS) vehicle, the processor configured in performing an autonomous driving mode with a medium autonomous driving level to drive the vehicle autonomously to a safe location in an environment of the vehicle, wherein the safe location includes a road side, a lane of the road or a parking lot on the road, and the processor configured to perform an autonomous driving mode with a low autonomy level to autonomously reduce a speed of the vehicle until the vehicle stops completely), comprising: 
an acquisition unit configured to acquire autonomous movement level information related to autonomous movement that the moving body can perform (see entire document, particularly fig. 3-4, 3rd paragraph on page 5 of 30 – teaching processor 410 configured to determine a set of autonomous driving modes (such as the autonomous driving modes) when determining the evacuation schedule 120, which is allowed by the autonomous classification of the vehicle; each of the autonomous driving modes that may have a different autonomous driving level (such as the autonomous driving level 140) exhibit; when executing the evacuation plan, the processor 410 configured to attempt to execute the set of autonomous driving modes in a descending order of the autonomous driving levels until one of the set of autonomous driving modes is successfully executed); and 
a processing unit configured to determine an accommodation position for the moving body based on the autonomous movement level information (see entire document, particularly fig. 3-4, 4th paragraph on page 5 of 30 through 1st paragraph on page 6 of 30 – teaching processor 410 when performing an autonomous driving mode with a high level of autonomy, be configured to autonomously drive the vehicle to an emergency room, hospital, ambulance, or emergency medical service (EMS) vehicle; the processor 410 when performing an autonomous driving mode with a mean autonomous driving level, drive the vehicle autonomously to a safe place in an environment of the vehicle, such as a road side, a lane of the road or a parking lot on the road; the processor 410 when performing an autonomous driving mode with a low autonomous driving level, autonomously reduce a speed of the vehicle until the vehicle stops completely).
REGMI does not explicitly disclose through the invention, or is missing determining an accommodation position for stopping the moving body based on the autonomous movement level information when the moving body enters the accommodation area.
However, KODA, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 6-7, 9-10, Para [0080-0081] – teaching, in fig. 9, an example of the data structure of a part of the autonomous driving regulatory information Ir; in fig. 10, a display example indicating contents of regulations of autonomous driving with respect to the parking areas A and B according to the autonomous driving regulatory information Ir in FIG. 9; on the autonomous driving regulatory information Ir illustrated in FIG. 9, the contents of the regulation registered with respect to each parking area that is one example of a POI; in fig. 10, display control unit 19 that displays the parking areas A and B registered on the autonomous driving regulatory information Ir in FIG. 9 in association with the corresponding regulatory information on the autonomous driving; in a parking area, possibility to automatically drive the vehicle to park after the entrance to the parking area; assumption that the feasible autonomous driving level could be different depending on the size of the parking area and other environment; that thus, for example, in such a case that the parking space is relatively large and/or that there is an object (e.g., what can be detected by sensor such as a compartment line and a pole) in or around the parking space to be used at the time of precisely estimating the present position of the vehicle, the autonomous driving level is determined to be high; in contrast, in such a case that the parking space is relatively small and/or that there is not any object in or around the parking space to be used at the time of precisely estimating the present position of the vehicle, the autonomous driving level determined to be low.
The Examiner finds that the above “parking areas A and B registered on the autonomous driving regulatory information Ir in FIG. 9 in association with the corresponding regulatory information on the autonomous driving,” in the KODA reference, teach on step for determining a parking spot (an accommodation position for stopping the moving body) based on the autonomous movement level information when the moving body enters the parking area (accommodation area) in the instant application, because both Applicant and KODA teach on indicating/presenting/pointing at, via determining/registering, a vehicle parking spot based on/depending on/corresponding to autonomous driving/movement level of the vehicle.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of REGMI by incorporating, applying and utilizing the above steps, technique and features as taught by KODA, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control the autonomous driving of the vehicle based on the received autonomous driving regulatory information (see entire KODA document, particularly abstract).

As per claim  2, REGMI further disclose through the invention (see entire document) each moving body accommodated in the accommodation area is classified into one of two or more classifications prepared in advance based on an autonomous driving level of the moving body; and the moving bodies of the same classification collectively accommodated in a specific partial accommodation area in the accommodation area (see entire document, particularly 7th paragraph on page 3 of 30). 
REGMI does not explicitly disclose through the invention, or is missing determining accommodation position of each of the moving bodies of the same classification collectively accommodated in a specific partial accommodation area in the accommodation area.
However, KODA, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in Para [0032] – teaching stored traveling section determination table Tc and vehicle identification information Id which indicates an identification number allocated to the vehicle of the driving assistance device 1, wherein the traveling section determination table Tc is a table which indicates the road section and the lane corresponding to the present position information; the identification number indicated by the vehicle identification information Id that may be a unique identification number with respect to each individual vehicle or with respect to each model (type) of vehicles; in such a case that the autonomous driving regulatory information Ir specifies the identification numbers of vehicles which is allowed to perform autonomous driving, the vehicle identification information Id used for determining whether or not the own vehicle corresponds to one of the vehicles allowed to perform autonomous driving.
KODA, who is in the same field of endeavor, further teaches through the invention (see entire document), particularly in fig. 6-7, 9-10, Para [0080-0081] – teaching, in fig. 9, an example of the data structure of a part of the autonomous driving regulatory information Ir; in fig. 10, a display example indicating contents of regulations of autonomous driving with respect to the parking areas A and B according to the autonomous driving regulatory information Ir in FIG. 9; on the autonomous driving regulatory information Ir illustrated in FIG. 9, the contents of the regulation registered with respect to each parking area that is one example of a POI; in fig. 10, display control unit 19 that displays the parking areas A and B registered on the autonomous driving regulatory information Ir in FIG. 9 in association with the corresponding regulatory information on the autonomous driving; in a parking area, possibility to automatically drive the vehicle to park after the entrance to the parking area; assumption that the feasible autonomous driving level could be different depending on the size of the parking area and other environment; that thus, for example, in such a case that the parking space is relatively large and/or that there is an object (e.g., what can be detected by sensor such as a compartment line and a pole) in or around the parking space to be used at the time of precisely estimating the present position of the vehicle, the autonomous driving level is determined to be high; in contrast, in such a case that the parking space is relatively small and/or that there is not any object in or around the parking space to be used at the time of precisely estimating the present position of the vehicle, the autonomous driving level determined to be low.
The Examiner finds that the above “parking areas A and B registered on the autonomous driving regulatory information Ir in FIG. 9 in association with the corresponding regulatory information on the autonomous driving,” in the KODA reference, teach on step for determining a parking spot (an accommodation position for stopping the moving body) based on the autonomous movement level information when the moving body enters the parking area (accommodation area) in the instant application, because both Applicant and KODA teach on indicating/presenting/pointing at, via determining/registering, a vehicle parking spot based on/depending on/corresponding to autonomous driving/movement level of the vehicle.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of REGMI by incorporating, applying and utilizing the above steps, technique and features as taught by KODA, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control the autonomous driving of the vehicle based on the received autonomous driving regulatory information (see entire KODA document, particularly abstract).

As per claim 4, REGMI further disclose through the invention (see entire document) determining an accommodation position included in a partial accommodation area accommodating moving bodies of the partial accommodation area corresponding to the autonomous movement level before the change of the moving body and the partial accommodation area corresponding to the autonomous movement level after the change as an accommodation position for stopping the moving body when the autonomous movement level of the moving body changes after entering the accommodation area (see entire document, particularly fig. 3-4, claim 15 (last paragraph on page 10 of 30 through 1st paragraph on page 11 of 30; 3rd paragraph on page 5 of 30; 4th paragraph on page 5 of 30 through 1st paragraph on page 6 of 30). 
REGMI does not explicitly disclose through the invention, or is missing determining correspondence to the autonomous movement level before the change of the moving body; correspondence to the autonomous movement level after the change as an accommodation position for stopping the moving body when the autonomous movement level of the moving body changes after entering the accommodation area.
However, KODA, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 6-7, 9-10, Para [0080-0081] – teaching, in fig. 9, an example of the data structure of a part of the autonomous driving regulatory information Ir; in fig. 10, a display example indicating contents of regulations of autonomous driving with respect to the parking areas A and B according to the autonomous driving regulatory information Ir in FIG. 9; on the autonomous driving regulatory information Ir illustrated in FIG. 9, the contents of the regulation registered with respect to each parking area that is one example of a POI; in fig. 10, display control unit 19 that displays the parking areas A and B registered on the autonomous driving regulatory information Ir in FIG. 9 in association with the corresponding regulatory information on the autonomous driving; in a parking area, possibility to automatically drive the vehicle to park after the entrance to the parking area; assumption that the feasible autonomous driving level could be different depending on the size of the parking area and other environment; that thus, for example, in such a case that the parking space is relatively large and/or that there is an object (e.g., what can be detected by sensor such as a compartment line and a pole) in or around the parking space to be used at the time of precisely estimating the present position of the vehicle, the autonomous driving level is determined to be high; in contrast, in such a case that the parking space is relatively small and/or that there is not any object in or around the parking space to be used at the time of precisely estimating the present position of the vehicle, the autonomous driving level determined to be low.
The Examiner finds that the above “parking areas A and B registered on the autonomous driving regulatory information Ir in FIG. 9 in association with the corresponding regulatory information on the autonomous driving,” in the KODA reference, teach on step for determining a parking spot (an accommodation position for stopping the moving body) based on the autonomous movement level information when the moving body enters the parking area (accommodation area) in the instant application, because both Applicant and KODA teach on indicating/presenting/pointing at, via determining/registering, a vehicle parking spot based on/depending on/corresponding to autonomous driving/movement level of the vehicle.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of REGMI by incorporating, applying and utilizing the above steps, technique and features as taught by KODA, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control the autonomous driving of the vehicle based on the received autonomous driving regulatory information (see entire KODA document, particularly abstract).

As per claim 5, REGMI does not explicitly disclose through the invention, or is missing inquiring a user of the moving body whether to change the autonomous movement level of the moving body when the number of moving bodies which can be accommodated in the accommodation area increases by changing the autonomous movement level of the moving body.
However, KODA, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in Para [0062] – teaching, by displaying a map in such a state that the automation level Lv of autonomous driving free from regulations according to the autonomous driving regulatory information Ir can be visually recognized, the driving assistance device 1 can let the driver recognize sections which need driving operations and the needed degree of the driving operations.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of REGMI by incorporating, applying and utilizing the above steps, technique and features as taught by KODA, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control the autonomous driving of the vehicle based on the received autonomous driving regulatory information (see entire KODA document, particularly abstract).

As per claim 6, REGMI does not explicitly disclose through the invention, or is missing setting a change of the autonomous movement level to a time-limited change when it is necessary to change the autonomous movement level of the moving body after the moving body enters the accommodation area.
However, KODA, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in Para [0055] – teaching, control unit 15 that receives the latest autonomous driving regulatory information Ir and the latest autonomous driving capability information lc from the server device 2 at predetermined time intervals to thereby update the autonomous driving regulatory information Ir and the autonomous driving capability information lc stored on the storage unit 12 at the predetermined time intervals, caused the definition of levels of autonomous driving that could be changed over time..
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of REGMI by incorporating, applying and utilizing the above steps, technique and features as taught by KODA, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control the autonomous driving of the vehicle based on the received autonomous driving regulatory information (see entire KODA document, particularly abstract).

As per claim 7, REGMI does not explicitly disclose through the invention, or is missing notifying a user of the moving body that the autonomous movement level needs to be changed before the moving body enters the accommodation area when it is necessary to change the autonomous movement level of the moving body before the moving body enters the accommodation area. 
However, KODA, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in Para [0062] – teaching, by displaying a map in such a state that the automation level Lv of autonomous driving free from regulations according to the autonomous driving regulatory information Ir can be visually recognized, the driving assistance device 1 can let the driver recognize sections which need driving operations and the needed degree of the driving operations.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of REGMI by incorporating, applying and utilizing the above steps, technique and features as taught by KODA, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control the autonomous driving of the vehicle based on the received autonomous driving regulatory information (see entire KODA document, particularly abstract).

As per claim 8, REGMI further disclose through the invention (see entire document) autonomous movement level of the moving body as a level of autonomous movement of the moving body (see entire document, particularly fig. 3-4, claim 15 (last paragraph on page 10 of 30 through 1st paragraph on page 11 of 30; 3rd paragraph on page 5 of 30; 4th paragraph on page 5 of 30 through 1st paragraph on page 6 of 30). 
REGMI does not explicitly disclose through the invention, or is missing autonomous movement level of the moving body as a level based on the level of autonomous movement of the moving body within the accommodation area. 
However, KODA, in turn, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 6-7, 9-10, Para [0080-0081] – teaching, in fig. 9, an example of the data structure of a part of the autonomous driving regulatory information Ir; in fig. 10, a display example indicating contents of regulations of autonomous driving with respect to the parking areas A and B according to the autonomous driving regulatory information Ir in FIG. 9; on the autonomous driving regulatory information Ir illustrated in FIG. 9, the contents of the regulation registered with respect to each parking area that is one example of a POI; in fig. 10, display control unit 19 that displays the parking areas A and B registered on the autonomous driving regulatory information Ir in FIG. 9 in association with the corresponding regulatory information on the autonomous driving; assumption that the feasible autonomous driving level could be different depending on the size of the parking area and other environment; that thus, for example, in such a case that the parking space is relatively large and/or that there is an object (e.g., what can be detected by sensor such as a compartment line and a pole) in or around the parking space to be used at the time of precisely estimating the present position of the vehicle, the autonomous driving level is determined to be high; in contrast, in such a case that the parking space is relatively small and/or that there is not any object in or around the parking space to be used at the time of precisely estimating the present position of the vehicle, the autonomous driving level determined to be low.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of REGMI by incorporating, applying and utilizing the above steps, technique and features as taught by KODA, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control the autonomous driving of the vehicle based on the received autonomous driving regulatory information (see entire KODA document, particularly abstract).

2.	Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over the combination of REGMI and KODA, further in view of SUTOU (WO 2019097884A1).
As per claim 3, REGMI does not explicitly disclose through the invention, or is missing changing the partial accommodating area based on a usage status of the accommodating area.
However, SUTOU, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in claim 12, on page 13 of 60 – teaching control unit that determines a change in a use state of a parking lot based on the position information and the time information, and updates the parking state map based on a determination result.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of REGMI by incorporating, applying and utilizing the above steps, technique and features as taught by SUTOU, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to notify the surroundings of utilization of parking spaces at parking lot to improve the convenience of a parking lot (see entire SUTOU document, particularly abstract and 1st paragraph on page 2 of 60).




	Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662